It was held by this court in the case of Bising v. City ofCincinnati, 126 Ohio St. 218, 184 N.E. 837, in the third paragraph of the syllabus, that: *Page 85 
"In this instance, a city ordinance adopted a periodical, styled the 'City Bulletin,' as 'an official newspaper' of the city. The publications contained in the Bulletin were confined solely to the proceedings of the city and its municipal officers; it contained neither news of other public bodies nor notices of general current events, either local or foreign. Measured by the definitions given to the word 'newspaper,' by lexicographers and by the courts: Held — That the City Bulletin was not a newspaper, within the meaning of that term as used in the ordinance and city charter."
The record in this case presents numerous facts with reference to the nature of the City Bulletin, published by the city of Cincinnati as its official newspaper, which were not presented in the Bising case. It appears in the stipulation entered into on behalf of all parties to the controversy that the City Bulletin was entered as second class matter at the post office in Cincinnati upon March 19, 1928, under the Act of March 3, 1879, Section 7 et seq. (Title 39, Section 221, etseq., U.S. Code), and has ever since enjoyed the privileges of second class mail matter. It also appears in such stipulation that the clerk of council publishes the City Bulletin, and it has been published once each week from May 3, 1927, to date. It contains the following:
Annual Appropriation Ordinance Auction Sales of the City Advertisement for bids of the City Police Confiscations Council Proceedings City Planning Commission Proceedings, including complete minutes of meetings City Manager's Annual Budget City Manager's Annual Report City Manager — Bulletins City Auditor's Annual Report Cases decided by the Zoning Boards of Appeals *Page 86 
Civil Service Examinations and full information of requirements therefor Contracts awarded with names of bidders and amounts thereof Election Notices — by City Manager Legal Notices — Public Hearings (Council) To Improve Sidewalks To Non-resident Owners Estimated Assessments Preparation of Sewer Plans Sales of Property Mayor's Annual Message Municipal Court Report Municipal Directory and Telephone Numbers Mayor's Proclamations Notice of Regulations — Street Openings Ordinances Passed Public Hearings — Zoning Board of Appeals — Civil Service Rules Regulation — Board of Health Resolutions Passed
In addition to the above the Bulletin has also published:
May     3, 1927     Welfare Department request for clothing Thanks to Recreation Commission May    10, 1927     Memorial Day Parade Planned May    24, 1927     Traffic Markings Designated warning to Builders City Manager explains Traffic Ordinance In re Typhoid Fever June    7, 1927     Value of Building Permit, illustrative chart Tribute to Charles P. Taft Donation of Dirt June   14, 1927     A poem on Carelessness *Page 87 
Aug.    2, 1927     Workhouse Opening Aug.   23, 1927     Recreation Commission Activities Aug.   30, 1927     University Evening Courses Sept.   6, 1927     Changes in Civil Service Commission Columbus Day Hike Oct.    4, 1927     Good Times for Girls Jan.   10, 1928     City Manager's New Year's Remarks Jan.   17, 1928     Phenol Condition in Water Apr.    3, 1928     Employes plan Banquet May     8, 1928     Mayor and City Officials to attend Municipal Dance May    29, 1928     Memorial Day Parade Planned June    6, 1928     Speech of William von Hoene on "Municipal Government" Oct.   16, 1928     Talk by Fred K. Hoehler re Welfare Department Oct.   23, 1928     Grover C. Smith talk on "Safety" Oct.   30, 1928     "Why a City Treasurer?" Nov.    6, 1928     Supervisors' Club Proposed Nov.   13, 1928     Cincinnati Municipal Court Explained Public Health and Public Business Nov.   20, 1928     Municipal Housekeeping Nov.   27, 1928     The General Hospital Dec.    4, 1928     History of the Cincinnati Police Force Dec.   11, 1928     The Recreation Commission Explained Dec.   25, 1928     Municipal Airport Dec.   25, 1928     Notes on Street Paving River Front Abstract Jan.    1, 1929     "Our Fire Department" Jan.    8, 1929     Announcement — Junior Executive Group Dinner City Plan of Cincinnati Jan.   15, 1929     Public Welfare *Page 88 
Jan.   22, 1929     "Civil Service — What is it?" City Manager Address Jan.   29, 1929     Municipal Accounting Feb.    5, 1929     Rapid Transit and the Central Parkway Feb.   12, 1929     Municipal Junior Executive Association Dinner City and Railroad Terminal Feb.   19, 1929     City Council — A dissertation Feb. 26, 1929     City Finances March 5, 1929 The Department of Buildings — re public Welfare March  19, 1929      Information Service for City Governments March  26, 1929      The Sewer System of Cincinnati April   2, 1929      Municipal Employes Dance; Public Prosecutor Talk April   9, 1929      An Address on Zoning April  16, 1929      Park Recreation — A Talk May 7, 1929 Park Development May 14, 1929 Personnel Administration May    28, 1929      Street Repair and Maintenance; City Employes Honored Aug.   20, 1929      Memorial to Sir Richard Crane Jan.    1, 1930      Inaugural Address of Mayor Wilson April   4, 1930      Picture Cut of Elsinore Tower Supplement to Code — Notice of Sale Oct. 9, 1930      Information of General Interest re University Evening Courses Aug.   30, 1932      University Evening Courses Out lined Analysis of 47 Cities' Tax Rates for 1932 Expenses June   28, 1932      Request from New York Library for City Bulletin March  28, 1933      Conservatory in Eden Park Officially Opened Distribution of Building Code *Page 89 
It therefore now appears to the court that the periodical in question contains news and happenings of local and general interest, social, political, moral, business, professional and educational, intended for the information of the general reading public of Cincinnati. None of these facts were presented in the Bising case, supra.
The third paragraph of the syllabus in the case ofBising v. City of Cincinnati, 126 Ohio St. 218, 184 N.E. 837, is hereby overruled.
Since the defense of the city auditor is bottomed upon the decision in the third paragraph of the syllabus in theBising case, the writ will be allowed.
Writ allowed.
DAY, ALLEN, STEPHENSON, JONES and MATTHIAS, JJ., concur.
BEVIS, J., not participating.